Title: From George Washington to the Commissioners for the Federal District, 3 April 1791
From: Washington, George
To: Commissioners for the Federal District

 

Gentlemen,
Mount Vernon April 3d 1791

As the Instrument which was subscribed at George Town, by the Land holders in the vicinity of that place & Carrollsburg, was not given to me, I presume it has been deposited with you. It is of the greatest moment to close this business with the Proprietors of the lands on which the federal City is to be, that consequent arrangements may be made without more delay than can be avoided.
The form of the conveyances as drawn by the Attorney General will, I presume, require alteration, or a counterpart, as the present agreement essentially differs from the former—If Mr Johnson could, conveniently undertake to prepare such a deed as he thinks would answer all the purposes, of the public and the Grantees, I am sure it would be effectually done. If this cannot be, then it might be well to furnish the Attorney-General of the United States with a copy of the agreement—with the papers I left with you—and such other information as will enable him to do it.
To accomplish this matter so as that the Sales of the lots—the public buildings—&ca may commence with as much facility as the nature of the case will admit, would be, I conceive, advisable under any circumstances; perhaps the friends of the measure may think it materially so from the following extract of a letter from Mr Jefferson to me, dated the 27th Ult. “A Bill was yesterday ordered to be brought into the House of Representatives here for granting a sum of money for building a federal-hall, house of the President, &ca.” This (though I do not want any sentiment of mine promulgated with respect to it) marks unequivocally in my mind, the designs of that state; and the necessity of exertion to carry the Residence Law into effect agreeably thereto. With great and sincere esteem & regards I am—Gentlemen Yr most Obedt Hble Servt

Go: Washington

